Case 1:19-cv-09439-PKC Document 66 Filed 01/13/20 Page 1of1

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
FOUR TIMES SQUARE

NEW YORK 10036-6522 PIRM/APFIDATE OFFICES

BOSTON
CHICAGO
TEL: (212) 735-3000 HOUSTON
. . LOS ANGELES
FAX: (21 2) 735-2000 PALO ALTO
www.skadden.com WASHINGTON, D.C.
DIRECT DIAL WILMINGTON
(21 oe 29 BENING
BRUSSELS
(917) 777-2129 FRANKFURT
EMAIL ADDRESS HONG KONG
ALEXANDER. DRYLEWSKI@SKADDEN.COM LONDON
MOSCOW
MUNICH
PARIS
January 13, 2020 sho nebo
SEOUL
VIA ECF AND FAX SHANGHAI
a SINGAPORE
TOKYO
The Hon. P. Kevin Castel TORONTO
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

RE: SEC vy. Telegram, et al, No. 19-cv-9439(PKC) (S.D.N.Y.)

Dear Judge Castel:

As discussed earlier today with Your Honor’s Law Clerk, we write with the consent
of Plaintiff to jointly request permission to follow the below procedures with respect to the
parties’ motions for summary judgment and Plaintiffs motion to strike, which are due
today.

Because these filings are expected to contain confidential and/or sensitive
information for which one or both parties may request sealing, the parties propose that they
exchange unredacted versions of their filings today, work to address any confidentiality
concerns implicated, and then file redacted versions on the Court’s public docket by
Wednesday, January 15, following such efforts. Any party seeking to have documents
remain redacted or under seal may thereafter make a request for such treatment.

Thank you for your attention to this matter, and the parties remain available to
discuss.

Respectfully submitted,

Ss

Alexander C. Drylewski

cc: All counsel of record (via ECF)
